Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 87-111 are pending. 
Election/Restrictions
The examiner had made an election of species and applicants have elected the species as given in 2.

    PNG
    media_image1.png
    225
    682
    media_image1.png
    Greyscale

A species as recited in pending claim 107.  A species 
    PNG
    media_image2.png
    176
    210
    media_image2.png
    Greyscale
was also elected.  Claims 87-107 read on the elected species. 
Priority
This application is a continuation  of US 15/365,283 filed 11/30/2016 ,  now US patent 10501457, which is a continuation of  US 14/214,037 now patent US 9540365 filed 3/14/2014 and claims priority to provisional  US 61/785,306 filed 3/14/2013.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 87-111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7812018 to Michael Hepperle et al and Simon Dai et al .
Applicants claims are drawn to compounds of formula 
    PNG
    media_image3.png
    210
    222
    media_image3.png
    Greyscale
 to promote bone growth.

    PNG
    media_image2.png
    176
    210
    media_image2.png
    Greyscale
. One of W,X, Y or Z is a N and the others are CR3a-d, RN is a hetero ring.  But there are claims drawn to method wherein NR6R7 is not a ring. 
Applicants claim includes “prodrugs” , which according to the specifications includes amides, esters and such. 
Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference teaches compounds such as the following:-

 
    PNG
    media_image4.png
    206
    263
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    244
    256
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    169
    194
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    152
    191
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    171
    233
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    238
    171
    media_image9.png
    Greyscale
These compounds are IKK inhibitors.

Difference between Prior Art and Claim MPEP 2142-2413 
The prior art US ‘018 does not show promoting bone formation, though it does teach the IKK activity. See column 53 last paragraph. Also see line 11, column 54, which clearly states bone resorption diseases. Also see last para on column 54. In column 55, lines 7-8.
Simon Dai et al The IkB kinase (IKK) inhibitors, NEMO-binding Domain Peptide, Blocks Osteoclastogenesis and Bone Erosion in Inflammatory Arthritis teaches the nexus between the activity of inhibiting IKK and bone formation.
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9540365. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to the same compounds and there was no restriction made in that application. The compounds are the same and the instant application is drawn to a method of using them, which is the same as in the patent.  

Conclusion
Claims 87-111 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



January 12, 2021.